DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.
Claims 1-26 are pending.
Claims 5, 19 are withdrawn from consideration.
Claims 1-4, 6-18, 20-26 are under examination. (NOTE: claims 25 and 26 are drawn to a non-elected species, but they are rejoined due to their dependency from allowable parent/linking claim 20.
 
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 and its dependent claims 21-26 are allowed.
Regarding claim 20, the closest prior art of record is US 2012/0272669 to Blanton and US 3,921,413 to Kohlbeck.  Blanton teaches a heating, ventilation, and/or air conditioning (HVAC) unit, comprising a refrigerant circuit including a reheat coil (34, 
Kohlbeck teaches an air conditioning system with reheat having a pair of condensers (28, 30, Fig. 1), where one of the condensers (30) has a flow regulating valve (52) at its outlet (col. 3, 35-40).   
The art of record does not teach, in an obvious combination with the other limitations of the claims, the controller configured to receive feedback indicative of a pressure of the refrigerant; operate the HVAC unit in a first operating mode or in a second operating mode based on the feedback; operate the first valve and open the second valve to enable refrigerant flow through the first condenser coil and the second condenser coil in the first operating mode; and operate the first valve and close the second valve to block refrigerant flow through the second condenser coil and enable refrigerant flow through the first condenser coil in the second operating mode.
Since the art of record does no teach all of the limitations of claims 20, claim 20 is allowable as are the claims depending therefrom.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
MODULATING REHEAT OPERATION OF HVAC SYSTEM WITH MULTIPLE CONDENSERS
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0272669 to Blanton and US 3,921,413 to Kohlbeck.
Regarding claim 1, Blanton teaches a heating, ventilation, and/or air conditioning (HVAC) unit, comprising a refrigerant circuit including a reheat coil (34, Fig. 3) and a condenser system, the condenser system having a first condenser coil and a second condenser coil (28, 30);
a first valve (60) disposed along the refrigerant circuit and configured to modulate refrigerant flow to the reheat coil and to the condenser system; and
a second valve (68) disposed along the refrigerant circuit downstream of the first valve (60) relative to a direction of the refrigerant flow through the refrigerant circuit.
Blanton does not teach, 

Kohlbeck teaches an air conditioning system with reheat having a pair of condensers (28, 30, Fig. 1), where one of the condensers (30) has a flow regulating valve (52) at its outlet (col. 3, 35-40).   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Kohlbeck, in order to provide a greater range of control options in the system, such as for example, when multiple zones are served and they have different reheat requirements. (See Kohlbeck’s discussion of Fig. 3, at col. 4, line 35).    
	
	Regarding claim 2, Blanton as modified teaches the HVAC unit of claim 1, comprising a controller configured to actuate the second valve during a modulating reheat mode of the HVAC unit to block refrigerant flow to the second condenser coil. (Blanton, 46, Fig. 3, par. 24, Kohlbeck, 58, col. 3, 45-55).

Regarding claim 3, Blanton as modified teaches the HVAC unit of claim 2, but does not teach,
wherein the controller is configured to actuate the second valve based on feedback from a sensor, and the feedback is indicative of an ambient temperature, a head pressure of the HVAC unit, or both.
Kohlbeck teaches that the valve (52) can be actuated based on senor readings or outdoor (i.e. ambient) temperature. (col. 3, 45-65).


Regarding claim 6, Blanton as modified teaches the HVAC unit of claim 1, wherein the first condenser coil and the second condenser coil are separate heat exchanger slabs.
(see 28 and 30 in in both Blanton and Kohlbeck) 

Regarding claim 7, Blanton as modified teaches the HVAC unit of claim 1, wherein the first condenser coil and the second condenser coil are positioned in a parallel arrangement relative to the direction of the refrigerant flow therethrough.
(see 28 and 30 in in both Blanton and Kohlbeck, and associated piping) 

Regarding claim 8, Blanton as modified teaches the HVAC unit of claim 1, wherein the refrigerant circuit has an evaporator coil (32) configured to receive refrigerant from the first condenser coil (via pipe extending through 70 and 72), the second condenser coil (via pipe extending through 70 and 72), and the reheat coil (from reheat coil 34, via valves 74 and 78).

Regarding claim 9, The HVAC unit of claim 1, wherein the refrigerant circuit has a compressor (42) configured to pressurize refrigerant and to direct refrigerant to the first valve (60, Fig. 3).

Regarding claim 10, Blanton teaches a heating, ventilation, and/or air conditioning (HVAC) unit, comprising:
a condenser system having a plurality of condenser coils disposed along a refrigerant circuit and configured to enable heat transfer between a refrigerant in the refrigerant circuit and an ambient air flow, wherein the condenser system includes a first condenser coil and a second condenser coil; (condensers 28, 30, Fig. 3);
a reheat heat exchanger disposed along the refrigerant circuit and configured to enable heat transfer between the refrigerant and a supply air flow; (34, Fig. 3)
a first valve (60) disposed along the refrigerant circuit and configured to direct the refrigerant from a compressor of the refrigerant circuit to the condenser system, the reheat heat exchanger (Fig.3), or both; and
a second valve (68, Fig. 3) disposed along the refrigerant circuit and upstream of the second condenser coil relative to a direction of refrigerant flow through the condenser system.
Blanton does not teach, 
wherein the second valve is configured to be actuated to control refrigerant flow to the second condenser coil. (i.e. valve 68 is a check valve).
Kohlbeck teaches an air conditioning system with reheat having a pair of condensers (28, 30, Fig. 1), where one of the condensers (30) has a flow regulating valve (52) at its outlet (col. 3, 35-40).   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Kohlbeck, in order to provide a greater range of control options in the system, such as for example, when multiple zones are served and they have different reheat requirements. (See Kohlbeck’s discussion of Fig. 3, at col. 4, line 35).    

Regarding claim 11, Blanton as modified teaches the HVAC unit of claim 10, but does not teach, 
wherein the second valve is a solenoid valve configured to adjust to a closed position upon receipt of an electrical signal, wherein the solenoid valve is configured to block the refrigerant flow through the second condenser coil in the closed position.
Kohlbeck teaches valve (52) is actuated by a solenoid (54) that responds to a controller (58, col. 3, lines 45-65).  See the figures, where the solenoid (54) is connected to the controller (58) by a signal line.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Kohlbeck, in order to provide automated control of the solenoid (54), so that the valve does not require manual operation.    

Regarding claim 12, Blanton as modified teaches the HVAC unit of claim 11, comprising a controller configured to output the electrical signal to the solenoid valve based on feedback received from a sensor, (see the rejection of claim 11), but does not teach, 
wherein the feedback is indicative of an operating parameter exceeding or falling below a threshold value.
Kohlbeck teaches that the valve (52) can be actuated based on senor readings or outdoor (i.e. ambient) temperature. (col. 3, 45-65).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Kohlbeck, in order to provide sensor information that will facilitate controls to avoid damaging the compressor. (col. 3, 45-65).
Regarding claim 13, Blanton as modified teaches the HVAC unit of claim 12, comprising the sensor, wherein the operating parameter is a temperature of the ambient air flow, a pressure of the refrigerant, a temperature of the refrigerant, a flow rate of the refrigerant, or any combination thereof. (see the rejection of claim 12, ambient air temperature).

Regarding claim 17, Blanton as modified teaches the HVAC unit of claim 10, but does not teach, 
wherein the condenser system includes a single heat exchanger, the first condenser coil is a first set of tubes of a first slab of the heat exchanger, the second 
Kohlbeck teaches a system with a single heat exchanger comprising two slabs (28, 30) arranged in a “V” shape.
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Kohlbeck, in order to provide a more compact condenser that will take up less space, where both coils can be cooled by a single fan. 

Regarding claim 18, Blanton as modified teaches the HVAC unit of claim 10, wherein the condenser system is configured to combine refrigerant from the first condenser coil and from the second condenser coil into a combined refrigerant flow within the condenser system (the combination occurs at point (70), and the HVAC unit includes an evaporator coil (32) disposed along the refrigerant circuit and configured to receive the combined refrigerant flow from the condenser system.  (See Fig. 3)

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0272669 to Blanton, US 3,921,413 to Kohlbeck and US 2017/0051954 to Godbole.
Regarding claims 4 and 14, Blanton as modified teaches the HVAC unit of claims 1 and 10, but does not teach, 
Claim 4 – a fan configured to direct air flow across the first condenser coil and the second condenser coil, wherein the fan is a single speed fan.

Kohlbeck teaches a single fan (51) blowing air through two coils (28, 30), Fig. 1. 
Godbole teaches condenser fan (30) may be a single speed fan, a variable speed fan, and the like.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Blanton, in view of Kohlbeck and Godbole, in order to reduce the number of parts needed in the system and reduce costs by using a simple single speed fan. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763